DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-22 are currently pending. Claims 8 and 16 remain withdrawn. Claims 7, 10, 15, and 17-19 have been amended. Claim 22 has been added. Claims 10, 15, and 17-19 have been amended to overcome the objections and claim 7 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 15 March 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbach ‘132 (US Pub No. 2009/0216132 – previously cited).
Regarding claim 1, Orbach ‘132 teaches an apparatus for blood pressure measurement (Abstract, [0063]-[0064]) comprising:
a first electrocardiogram sensor configured to contact the skin of a first hand on a first contact point and produce a first electrocardiogram signal (Fig. 6 ECG electrode 44 and [0086]);
a second electrocardiogram sensor configured to contact the skin of a second hand on a second contact point and produce a second electrocardiogram signal (Fig. 6 ECG electrode 45 and [0086]);
a first sensor for arterial wave pulse measurement configured to contact the skin of the first hand or the second hand on a  third contact point and produce a first arterial pulse wave signal (Fig. 6 pulse sensor 4 and [0086]);
a transmission module configured to transmit one or more transmission signal indicative of the first electrocardiogram signal, the second electrocardiogram signal and the first arterial pulse wave signal (Fig. 1 communication module 11 and [0065], [0077]).
Regarding claim 3, Orbach ‘132 teaches wherein the transmission module is further configured to perform one or more of digitizing ([0064]; “after analog to digital conversion”), timestamping ([0075]; “clock 51 provides a “time stamp” associating the stored data with the time of data acquisition”), encryption and noise reduction ([0064]; “signal conditioning filtering”) of: the first electrocardiogram signal, the second electrocardiogram signal and the first arterial pulse wave signal, to produce the one or more transmission signals.
Regarding claim 4, Orbach ‘132 teaches wherein the first sensor for arterial wave measurement is a photoplethysmogram sensor ([0086] recites that the pulse sensor 4 includes a light source 36 and light detector 41, which one of ordinary skill in the art would understand is that it is well-known for PPG sensors to have a light source and a light detector. [0095] also recites that the pulse detector may be a PPG.).
Regarding claims 12 and 13, Orbach ‘132 teaches a method for blood pressure measurement comprising the recited steps.
Regarding claim 15, Orbach ‘132 teaches resting one or more hand facing flattened palms down on a surface, such that at least a portion of the skin of the hand touches the first electrocardiogram sensor on a first contact point, the second electrocardiogram sensor on a second contact point and the first sensor for arterial wave pulse measurement on a third contact point (Fig. 6; If telephone 71 were to be placed on a table, one or more hand could be placed onto the telephone 71 and the first and second electrocardiogram sensors and the first arterial pulse wave measurement sensor would contact a first, second, and third contact points.).
Regarding claim 20, Orbach ‘132 teaches wherein the surface is a surface on a mobile phone cover (Fig. 6 telephone 71 and [0086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Tsao ‘464 (US Pub No. 2017/0202464, provisional application filed 15 January 2016 – previously cited).
Regarding claim 2, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the first hand is the same as the second hand.
Tsao ‘464 teaches when the carrier is a mobile phone casing, the PPG sensor, the ground/RLD electrode and the ECG left-hand electrode can be disposed at three separation regions on the rear surface of the mobile phone casing for the user, who is used to hold the mobile phone with his/her left hand, to contact the PPG sensor, the ground/RLD electrode and the ECG left-hand electrode using his/her middle finger, index finger and ring finger respectively. This could also be modified if the user holds their phone with their right hand. Moreover, the PPG sensor, the ground/RLD electrode, the ECG right-hand electrode and the ECG left-hand electrode can also be adjacent to a short side of the mobile phone casing to match the user's gripping habit of operating the mobile phone in a horizontal manner ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the ECGs and pulse sensor of Orbach ‘132 to be on allow for a left or right hand to hold the mobile phone to measure ECG and pulse signals as Tsao ‘464 teaches that this will laid in matching the user’s gripping habit of operating a mobile phone ([0077]).
Regarding claim 9, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the first contact point is the tip of the face of an index finger of the left or the right hand, the second contact point is the tip of the face of a ring finger of the left or the right hand, and the third contact point is the tip of the face of a middle finger of the left or the right hand.
	Tsao ‘464 teaches that a PPG sensor, ground/RLD electrode, and an ECG left-hand or right-hand electrode can be contacted with a user’s middle, index, and ring finger respectively ([0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second, and third contact points of Orbach ‘132 to be the index finger, ring finger, and middle finger, respectively, as Tsao ‘464 teaches that this will aid in matching the user’s gripping habit of operating a mobile phone ([0077]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Klaassen et al. ‘209 (US Pub No. 2017/0340209, provisional application filed 08 September 2014 – previously cited).
Regarding claim 5, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the first sensor for arterial wave measurement is a pressure sensor.
As previously mentioned, Orbach ‘132 teaches wherein the first sensor for arterial wave measurement is a PPG sensor.
Klaassen et al. ‘209 teaches a pressure sensor may be coupled to a wrist-worn device and non-invasively engaging the skin of the wrist to measure pressure applied to the wrist as the at least one PPG or pressure sensor ([0012], claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of Klaassen et al. ‘209 for the PPG sensor of Orbach ‘132 as Klaassen et al. ‘209 teaches that this would be simple substitution of one known element for another to obtain predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Yuen et al. ‘367 (US Patent No. 8,475,367 – previously cited).
Regarding claim 6, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the first electrocardiogram sensor and the second electrocardiogram sensor is tin coated.
It is noted that ECG sensors are electrodes.
Yuen et al. ‘367 teaches a biometric monitoring device with an array of electrodes. The electrodes may consist of discrete metal probes, indium-tin-oxide (ITO) coatings on a substrate, and/or a capacitive array (Column 12 Lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second electrocardiogram sensors of Orbach ‘132 to be tin coated a Yuen et al. ‘367 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.  Additionally, it is also noted that it is well-known to provide a coating around a sensor to prevent oxidation and/or degradation over time.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Goodman ‘589 (US Pub No. 2010/0292589 – previously cited).
Regarding claim 7, Orbach ‘132 teaches a computation device configured to: receive the one or more transmission signal indicative of the first electrocardiogram signal, the second electrocardiogram signal and the first arterial pulse wave signal ([0035], [0037]);
extract electrocardiogram critical points from an electrocardiogram waveform constructed from the one or more transmission signal ([0095]; “PTT can be obtained, for example, as the time lapse between a particular point in the ECG wave, for example the R peak…”);
extract arterial pulse waveform critical points from an arterial pulse waveform constructed from the one or more transmission signal ([0095]; “PTT can be obtained…and the arrival of the corresponding pressure wave at a pulse detector such as a PPG.”);
measure a pulse transit time using said electrocardiogram critical points and arterial pulse waveform critical points ([0095]).
Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for a computation device configured to: receive user parameter data; and using said user parameter data and the pulse transit time to compute blood pressure.
Goodman ‘589 teaches PTT can be used with the height of an individual being tested, interpreted as user parameter data, to calculate arterial pulse wave velocity (PWV). PWV is well correlated with mean blood pressure. PWV can be used to track changes in mean blood pressure on a beat-to-beat basis ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computation device of Orbach ‘132 to include receiving user parameter data and using said user parameter data and the pulse transit time to compute blood pressure as Goodman ‘589 teaches that this will aid in tracking changes in blood pressure on a beat-to-beat basis.
Regarding claim 14, Orbach ‘132, as modified by Goodman ‘589 teaches the method for blood pressure measurement as in claim 12, further comprising the recited steps.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132.
Regarding claim 10, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for a surface for resting one or more hand facing flattened palms down, such that at least a portion of the skin of the hand touches said surface;
the first electrocardiogram sensor positioned along the surface such that the first contact point touches said first electrocardiogram sensor;
the second electrocardiogram sensor positioned along the surface such that the second contact point touches said second electrocardiogram sensor;
the first sensor for arterial wave pulse measurement positioned along the surface such that the third contact point touches said first arterial wave pulse measurement sensor.
It is noted that the Applicant fails to teach the criticality of the location of the first and second electrocardiogram sensors and the first arterial wave pulse measurement sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the first and second electrocardiogram sensors and the first sensor for arterial wave pulse measurement of Orbach ‘132 as it would merely be obvious matter of design choice, or more particularly, a rearrangement of parts. (see 2144.04 of the MPEP; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
Regarding claim 11, Orbach ‘132 teaches wherein the surface is a surface on a mobile phone cover (see Fig. 6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Banet et al. ‘797 (US Pub No. 2010/0160797 – previously cited).
Regarding claim 17, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the user parameter data includes age, gender and height.
Banet et al. ‘797 teaches collecting biometric information from the patient such as their age, weight, height, gender, ethnicity, and whether they are on blood pressure medications, and enter these into the monitor. This information is then communicated wirelessly to the remote monitor. A microprocessor within a body-worn monitor’s electronics collects PPG and ECG waveforms form the patient and determines their heart rate and PTT, and can estimate blood pressure. In the absence of an absolute blood pressure measurement, the microprocessor may use PTT and the patient’s biometric information to estimate blood pressure ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user parameter data of Orbach ‘132 to include age, gender, and height as Banet et al. ‘797 teaches that this will aid in calculating an absolute blood pressure value.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Shusterman ‘941 (US Pub No. 2014/0187941 – previously cited).
Regarding claim 18, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the electrocardiogram critical points include R-peak, and Q and S foot points.
Shusterman ‘941 teaches the monitored signals include an electrocardiogram and pulse-pressure (pressure-wave) signals. The following parameters are derived from the monitored signals and displayed in real time or analyzed after the recording is finished (off-line) ([0019]): A. The time of occurrence of the R wave or some other ECG wave and/or fiducial point (e.g., P, Q, S, T or U wave) ([0020]) and B. pressure wave velocity (PWV) or pulse-wave velocity ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocardiogram critical points of Orbach ‘132 to include R-peak, and Q and S foot points as Shusterman ‘941 teaches that this will be used as an approximate estimate for the start of the pressure wave generated by the contraction of the heart to calculate PTT ([0020]-[0021]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Batkin et al. ‘583 (US Pub No. 2012/0283583 – previously cited) further in view of Gu et al. (“A Novel Parameter from PPG Dicrotic Notch for Estimation of Systolic Blood pressure Using Pulse Transit Time” – 2008 – previously cited).
Regarding claim 19, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the arterial pulse waveform critical points include pulse peak point, pulse foot-point, maximum-slope point, and dicrotic notch point.
	Batkin et al. ‘583 teaches at step 230 the analysis unit creates a pulse transit time (PTT) envelope (by measuring time between ECG R-peak and maximum slope of arterial pulse peak) to estimate blood pressure using empirical coefficients. At step 235 the analysis unit creates two pulse transit time envelopes (one by measuring time between ECG R-peak and top of arterial pulse peak and other by measuring time between ECG R-peak and bottom of arterial pulse peak) to estimate blood pressure without empirical coefficients. The information from the three blood pressure estimations at steps 225, 230, and 235 is then sent to the blood pressure information fusion at step 240, which optimizes and fuses this information to generate a single estimate of systolic, diastolic, and mean pressure (Fig. 7 and [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial pulse waveform critical points of Orbach ‘132 to include pulse peak point, pulse foot-point, and maximum-slope point as Batkin et al. ‘583 teaches that this will aid in optimizing and fusing this information to generate a single estimate of systolic, diastolic, and mean pressure.
Orbach ‘132 in view of Batkin et al. ‘583 teaches all of the elements of the current invention as mentioned above except for wherein the arterial pulse waveform critical points include dicrotic notch point.
Gu et al. teaches using the dicrotic notch of a PPG waveform to estimate systolic blood pressure using PTT (Abstract). It was found that using the PPG dicrotic notch parameter is promising to provide more accurate PTT-SBP estimation, especially when effect of exercise is included (Page 88 V. Discussion and Conclusion 5th paragraph).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Banet et al. ‘797.
Regarding claim 21, Orbach ‘132 teaches a non-transitory computer readable medium storing a blood pressure measurement program that, when executed by a processor, causes a computer to perform the following blood pressure measurement method (Abstract, [0063]-[0064]):
receiving one or more transmission signal indicative of a first electrocardiogram signal, a second electrocardiogram signal and a first arterial pulse wave signal obtained from contact points on the skin of one or more hand of a user (Fig. 1 communication module 11 and [0065], [0077]);
extract electrocardiogram critical points from an electrocardiogram waveform constructed from the one or more transmission signal ([0095]; “PTT can be obtained, for example, as the time lapse between a particular point in the ECG wave, for example the R peak…”);
extract arterial pulse waveform critical points from an arterial pulse waveform constructed from the one or more transmission signal ([0095]; “PTT can be obtained…and the arrival of the corresponding pressure wave at a pulse detector such as a PPG.”);
measure the pulse transit time using said electrocardiogram critical points and arterial pulse waveform critical points ([0095]).
Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for:
receiving user parameter data includes age, gender and height; and
using said user parameter data and the pulse transit time to compute blood pressure.
Banet et al. ‘797 teaches collecting biometric information from the patient such as their age, weight, height, gender, ethnicity, and whether they are on blood pressure medications, and enter these into the monitor. This information is then communicated wirelessly to the remote monitor. A microprocessor within a body-worn monitor’s electronics collects PPG and ECG waveforms form the patient and determines their heart rate and PTT, and can estimate blood pressure. In the absence of an absolute blood pressure measurement, the microprocessor may use PTT and the patient’s biometric information to estimate blood pressure ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure measurement method of Orbach ‘132 to receiving user parameter data including age, gender, and height and using said user parameter data and the pulse transit time to compute blood pressure as Banet et al. ‘797 teaches that this will aid in calculating an absolute blood pressure value.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach ‘132 in view of Brockway et al. ‘758 (US Patent No. 9,414,758, provisional application 12 January 2011).
Regarding claim 22, Orbach ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the  first electrocardiogram sensor and the second electrocardiogram sensor is coated with graphene.
Brockway et al. ‘758 teaches an electrode having a conductive surface including a graphene material with microfibers including or consisting of one or more of carbon nanotubes and graphene ribbons (Column 5 Lines 34-38). Graphene is known to be highly conductive (Column 7 Line 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first electrocardiogram sensor and the second electrocardiogram sensor of Orbach ‘132 to include being coated with graphene as Brockway et al. ‘758 teaches that this will aid in increasing the electrical conductivity of the sensor that measures the ECG signal.
Response to Arguments
Applicant argues that Orbach ‘132 teaches ECG electrodes, not sensors. Applicant also argues that the claimed ECGs are not electrodes. Examiner respectfully disagrees, as it is well-known in the art that ECG sensors are electrodes. Electrodes are also well-known in the art to be a type of sensor (see [0042] of Behar et al. ‘100 (US Pub No. 2010/0274100) and [0035] of Odland ‘868 (US Pub No. 2022/0047868). As such, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791